DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 5, 2020 has been entered. Applicant’s amendment has overcome the previously set-forth objection to the drawings, and the previously set-forth rejections under 35 U.S.C. 102 and 103.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alison Davis on January 6, 2021.
The application has been amended as follows: 
Claim 12. A machining method using a hybrid machining system comprising a cutter, an electrode and a toolholder, the method comprising: 
operating the system in a first mode comprising: holding the cutter with the toolholder, and machining a workpiece with the cutter; and 
operating the system in a second mode comprising: holding the electrode with the toolholder, machining the workpiece with the electrode, 
4operating the system such that a discharge current is lower than a discharge current reference; and 
operating the system such that the discharge current is higher than the discharge current reference; 
increasing a feedrate of the electrode towards the workpiece at a first acceleration when the discharge current passing through the electrode and the workpiece is lower than the discharge current reference, and 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest an electrical machining method comprising: machining a workpiece by an electrical machining device comprising an electrode; operating the electrical machine such that a discharge current is lower than a discharge current reference; operating the electrical machine such that the discharge current is higher than the discharge current reference; increasing a feedrate of the electrode towards the workpiece at a first acceleration when the discharge current passing through the electrode and the workpiece is lower than the discharge current reference; and decreasing the feedrate of the electrode towards the workpiece at a second acceleration if when the discharge current is higher than the discharge current reference, wherein the second acceleration has an absolute value higher than that of the first acceleration.
The prior art of record does not teach or suggest an electrical machining device comprising: an electrode for machining a workpiece; and a feedrate regulator for increasing a feedrate of the electrode towards the workpiece at a first acceleration if a discharge current passing through the electrode and the workpiece is lower than a discharge current reference, and decreasing the feedrate of the electrode towards the workpiece at a second acceleration if the discharge current is higher than the discharge current reference, wherein the second acceleration has an absolute value higher than that of the first acceleration.
The prior art of record does not teach or suggest a hybrid machining system, comprising: a cutter for machining a workpiece in a first mode; an electrode for machining the workpiece in a second mode; and a hybrid controller for controlling the cutter to machine the workpiece in the first mode, increasing a feedrate of the electrode towards the workpiece at a first acceleration in the second mode if a discharge current passing through the electrode and the workpiece is lower than a discharge current reference, and decreasing the feedrate of the electrode towards the workpiece at a second acceleration in the second 
The prior art of record does not teach or suggest a machining method using a hybrid machining system comprising a cutter, an electrode and a toolholder, the method comprising: operating the system in a first mode comprising: holding the cutter with the toolholder, and machining a workpiece with the cutter; and operating the system in a second mode comprising: holding the electrode with the toolholder, machining the workpiece with the electrode, 4operating the system such that a discharge current is lower than a discharge current reference; and operating the system such that the discharge current is higher than the discharge current reference; increasing a feedrate of the electrode towards the workpiece at a first acceleration when the discharge current passing through the electrode and the workpiece is lower than the discharge current reference, and decreasing the feedrate of the electrode towards the workpiece at a second acceleration when the discharge current is higher than the discharge current reference, wherein the second acceleration has an absolute value higher than that of the first acceleration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.M.S./             Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761